DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 03/18/2021 for response of the office action mailed on 11/18/2020. Claims 5-6, 11, 14, 16, 19-28, 31, 34-40, 42, 48-55 and 57-69 are previously cancelled. Therefore, claims 1-4, 7-10, 12-13, 15, 17-18, 29-30, 32-33, 41, 43-47 and 56 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 & 01/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim  1 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 9 and 38  of copending Application No.  16/227,967  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because   claim 1 is “anticipated by” claims 1, 9 and 38 of the copending application (16/227,967).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/207,156 (instant)
Application No  16/227,967 (Copending)
1. A system comprising: a plurality of forwarding nodes deployed in a plurality of different geographic locations and connected by  a plurality of virtual links between the nodes of the plurality of forwarding nodes that are used to define a plurality of overlay tenant wide area networks (WANs) , each tenant WAN corresponding to a tenant of a plurality of tenantsclasses of flows, the set of routing algorithms used at each particular node for each particular tenant WAN configured to use feedback data associated with the virtual links of the plurality of virtual links used by the particular tenant WAN, in order to control routing of flows corresponding to the set of traffic classes of the particular tenant WAN.
A system comprising: a plurality of nodes configured to form a network comprising virtual links in an 10overlay network provisioned over an underlay network; a plurality of virtual machines (VMs), wherein each node includes at least one VM coupled to the network and to a tenant of a plurality of tenants of the node, wherein the at least one VM includes characteristic equations configured to define traffic flows in the network;  15a feedback control system in each VM, wherein the feedback control system is configured to receive real time feedback data of the virtual links and, in response, dynamically adjust routing of traffic flows through the network to maintain the traffic flow on an optimal route.

9. wherein at least one VM includes a plurality of routing algorithms representing a plurality of routing behaviors

38. comprising a plurality of control planes corresponding to the plurality of tenants, wherein each control plane is a component of a tenant network and configured as a tenant control plane for routing of traffic flows of a corresponding 5tenant.



Similarly all other dependent claims of the instant application are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of dependent claims (similar to combinations of independent/dependent claims as shown above)  of copending Application No.  16/227,967  (reference application). Although those claims at issue are not identical, they are not patentably distinct from each other  because combination of those dependent claims  are “anticipated by” the combination of dependent claims of  the copending application (16/227,967) .

Claim  1 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 and 7  of copending Application No.  16/227,949  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because   claim 1 is “anticipated by” claims 1 and 7 of the copending application (16/227,949).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/207,156 (instant)
Application No  16/227,949 (Copending)
A system comprising: a plurality of forwarding nodes deployed in a plurality of different geographic locations and connected by  a plurality of virtual links between the nodes of the plurality of forwarding nodes that are used to define a plurality of overlay tenant wide area networks (WANs) , each tenant WAN corresponding to a tenant of a plurality of tenantsat each particular node for each particular tenant WAN configured to use feedback data associated with the virtual links of the plurality of virtual links used by the particular tenant WAN, in order to control routing of flows corresponding to the set of traffic classes of the particular tenant WAN.
A system comprising: a plurality of nodes configured to form a network including a plurality of virtual links in an overlay network provisioned over an underlay network; a plurality of tenant networks in the network, wherein each tenant network corresponds to a tenant of a plurality of tenants of the network; and  10a plurality of control planes, wherein each control plane is a component of a tenant network and includes at least one routing algorithm configured to optimize a cost function using feedback data of link conditions of the tenant network, wherein each tenant network is configured to determine and adapt at least one optimal route through the tenant network, and route traffic flows of the tenant, based on an output of the cost 15function.

7. wherein the at least one routing algorithm includes a plurality of routing algorithms configured to represent a plurality of routing behaviors 10corresponding to a plurality of traffic classes.



Similarly all other dependent claims of the instant application are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of dependent claims (similar to combinations of independent/dependent claims as shown above)  of copending Application No.  16/227,949   (reference application). Although those claims at issue are not identical, they are not patentably distinct from each other  because combination of those dependent claims  are “anticipated by” the combination of dependent claims of  the copending application (16/227,949) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, 12-13, 15, 17-18, 29-30, 32-33, 41 and 56  are rejected under 35 U.S.C. 103 as being unpatentable over Nakil et al. (2015/0244617 as submitted in IDS), Nakil hereinafter,  in view of (NPL: HALO: Hop-by-Hop Adaptive Link-State Optimal Routing, Nithin Michael, Student Member, IEEE, and Ao Tang, Senior Member, IEEE/ACM, Published in December, 2015, appears to be inventor’s own publication which is more than a year than the EFD of the instant application), NPL_IEEE_ Michael_Ao, hereinafter.
Re. claim 1, Nakil teaches a system comprising: a plurality of forwarding nodes deployed in a plurality of different geographic locations and connected by a plurality of virtual links between the nodes of the plurality of forwarding nodes that are used to define a plurality of overlay tenant wide area networks (WANs) (Fig.1-5 & ¶0006 - a system includes a first set of elements and a second set of elements that implement one or more virtual networks.  The system also includes a first server device and a second server device each connected to a network by a switch fabric.  The system also includes a first controller node device configured to control operation of the first set of elements in the one or more virtual networks, wherein the first set of elements includes the first server device.  The system further includes a second controller node device configured to control operation of the second set of elements in the one or more virtual networks, …..¶0004 - A plurality of servers are interconnected by the switch fabric, and each of the servers provide an operating environment executing one or more virtual machines in communication via the overlay networks.  The servers comprise a set of virtual switches that extends the overlay network as a virtual network …. determining latency through the network, re-routing traffic in the virtual network due to network events….providing multi-tenant services to support multiple virtual networks, monitoring and logging traffic characteristics within the virtual networks. ¶0009 - The network system also comprises a plurality of servers interconnected by the switch fabric, wherein each of the servers comprises an operating environment executing one or more virtual machines in communication via the overlay networks, and wherein the servers comprises a set of virtual switches that extends the overlay network as virtual networks to the operating environment of the virtual machines. Fig.1-5 & discussed throughout, ¶0051-¶0052 - A plurality of customer enterprises (11)  are connected to a plurality of data centers (10) (which are geographically distributed network data centers) through Service provider network 7, such as a large-scale public network infrastructure, e.g., the Internet, known as wide area network (WAN)), each tenant WAN corresponding to a tenant of a plurality of tenants (Fig.1 & ¶0081 - each subnet shown in FIG. 1 may serve one tenant, for example one company.  In some examples, a first virtual network would belong to CompanyA, a second virtual network would belong to CompanyB… Fig.2A-B & ¶0110 - multiple servers 12 have access to the IF-MAP server 26 via virtual network controller 22.  …  Each server 12 has multiple tenants VN1, VN2, VN3 and a Translator (in the form of VN0) that knows all the tenants managed by its server 12. also, see ¶0004, ¶0006, ¶0009, ¶0051-¶0052); and a plurality of control planes for the plurality of tenant WANs (Fig.1-5 & ¶0005 - The system may include a first controller node device configured to control operation of a first set of elements in the one or more virtual networks.  The system may further include a second controller node device configured to control operation of a second set of elements in the one or more virtual networks. Fig.2A-B & ¶0110 - multiple servers 12 have access to the IF-MAP server 26 via virtual network controller 22.  …  Each server 12 has multiple tenants VN1, VN2, VN3 and a Translator (in the form of VN0) that knows all the tenants managed by its server 12. also, see ¶0051-¶0052), wherein each particular control plane for each particular tenant WAN includes a particular controller at each particular node of a set of nodes used by the tenant WAN, each particular controller at each particular node for each particular tenant WAN executing a set of one or more routing algorithms to define routes through the particular tenant's WAN for a set of one or more traffic classes of flows through the particular node for the particular tenant (Fig.1-5 & ¶0004 - a virtual network controller……manages an overlay network within a physical network formed by plurality of switches……  The controller may instruct the servers and the virtual switches to perform various operations, such as determining a physical network path taken by packets of a network packet flow, determining latency through the network, re-routing traffic in the virtual network due to network events, replicating traffic for multicasting, providing multi-tenant services to support multiple virtual networks, monitoring and logging traffic characteristics within the virtual networks. ¶0013 - the techniques may allow for determination of a physical network path for a packet flow traversing a virtualized network domain.  …. … The virtual network element may allocate packet flows having the same source and destination to different equal-cost paths according to the particularities of packet flow packet headers.  … the techniques may ensure that the path taken by the flow trace packets matches the physical network path taken by a corresponding packet flow in a multi-path environment.¶0099 - each virtual switch 30 includes a default network forwarding table NFT0 and provides a default route that allows a packet to be forwarded to virtual subnet VN0 without encapsulation, i.e., non-encapsulated packet communications 39 per the routing rules of the physical network of data center 10. ….. subnet VN0 and virtual default network forwarding table NFT0 provide a mechanism for bypassing the overlay network and sending non-encapsulated packet communications 39 to switch fabric 14. also, see ¶0051-¶0052),
Yet, Nakil does not expressly teach wherein at least one controller for at least one tenant WAN using at least two different routing algorithms to define at least two different sets of routes respectively for at least two different traffic classes of flows, the set of routing algorithms used at each particular node for each particular tenant WAN configured to use feedback data associated with the virtual links of the plurality of virtual links used by the particular tenant WAN, in order to control routing of flows corresponding to the set of traffic classes of the particular tenant WAN.

However, in the analogous art, NPL_IEEE_Michael_Ao, explicitly discloses wherein at least one controller for at least one tenant WAN using at least two different routing algorithms to define at least two different sets of routes respectively for at least two different traffic classes of flows, (Page 1862 – Hop-by-hop: Each router, based on the destination address, controls only the next hop that a packet takes. Adaptive: the algorithm seamlessly recognizes and adapts to changes in the network, both topology changes and traffic variations, as inferred from the network states like link flow rates. Link-state: Each router receives the state of all the network's links through periodically flooded link-state updates and makes routing decisions based on the link states. Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering. Also, see Table I for a comparison of a plurality of routing algorithms and Fig. 2 shows trajectories taken by  two different algorithms (Gallager’s algorithm and HALO) to converge to an optimal solution for cost associated with a plurality of nodes (A,B,C as shown in Fig.1 B-D) having a plurality of different sets of routes, characterized by different link-states. The above disclosures (Table I & Fig. 2) by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application at least in ¶0553 & ¶0560 along with Fig.52. Also, See Summary / Page 1874  as  HALO, hop-by-hop routing algorithm, optimally, solves traffic engineering problem for intradomain routing on the Internet (i.e., Wide Area Network, WAN), applicable to Fig.1 (a)-(d), Fig.2-4, related to aforesaid sections as disclosed by NPL_IEEE_Michael_Ao), the set of routing algorithms used at each particular node for each particular tenant WAN configured to use feedback data associated with the virtual links of the plurality of virtual links used by the particular tenant WAN, in order to control routing of flows corresponding to the set of traffic classes of the particular tenant WAN. (Abstract - HALO, the first link-state routing solution with hop-by-hop packet forwarding that minimizes the cost of carrying traffic through packet-switched networks….. At each node, for every other node, the algorithm independently and iteratively updates the fraction of traffic destined to that leaves on each of its outgoing links. At each iteration, the updates are calculated based on the shortest path to each destination as determined by the marginal costs of the network's links. The above disclosures by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application  in page 23 as it recites, “The real time distributed autonomous feedback control system for data routing of an embodiment is referred to herein as Hop-by-hop Adaptive Link-state Optimal (HALO), and includes multiple routing behaviors“. Page 1862 – Hop-by-hop: Each router, based on the destination address, controls only the next hop that a packet takes. Section V – page 1867 - At every iteration due to link-state flooding, each node has the link-state information to run Dijkstra's algorithm to compute the shortest path tree to destination .
 
    PNG
    media_image2.png
    153
    608
    media_image2.png
    Greyscale
      The above expression captures the fact that the change in network cost can either be expressed in terms of the change in the link flow rates, i.e., how each link affects the network cost or in terms of the change in the split ratios at each node, i.e., how each node affects the network cost. Page 1862 - Adaptive: the algorithm seamlessly recognizes and adapts to changes in the network, both topology changes and traffic variations, as inferred from the network states like link flow rates .  Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering . The above disclosures by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application at least in ¶0134 as it recites “The routing algorithms are based on a novel characterization of network traffic dynamics in mathematical terms that includes the use of characteristic equations to define traffic flows in packet-switched networks.  ..., cost, . “. Also See Page 1868 -- equations related to spilt ratio convergence. Page 1868 -  split ratios converges to the largest invariant set …. Step 3 (Optimality): The only way to have is if each , which implies that the change in cost along each branch …..  which is similar to disclosures made by the instant application at least in ¶0338 as it recites, “ links according to the split ratio equations.  This process is iteratively followed until the optimal solution is obtained.  Page 1874 - HALO adjusted the routes  as needed to satisfy the increasing traffic demand based on link-state feedback.  Summary / Page 1874  - HALO, the first link-state, hop-by-hop routing algorithm that optimally solves the traffic engineering problem for intradomain routing on the Internet (i.e., Wide Area Network, WAN). … based on feedback from the link-state updates, the protocol automatically adapts to input traffic and topology changes by adjusting router split ratios).

    PNG
    media_image3.png
    585
    716
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakil’s invention of physical path determination for virtual Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)

Re. claim 2, Nakil and NPL_IEEE_ Michael_AO teach claim 1.
Nakil further teaches wherein each particular tenant WAN for each particular tenant is coupled to a set of one or more other networks of the particular tenant. (Fig.1-5 &¶0004 - A plurality of servers are interconnected by the switch fabric, and each of the servers provide an operating environment executing one or more virtual machines in communication via the overlay networks.  The servers comprise a set of virtual switches that extends the overlay network as a virtual network to the operating environment of the virtual machines.  The controller may instruct the servers and the virtual switches to perform various operations, such as determining a physical network path taken by packets of a network packet flow, determining latency through the network, re-routing traffic in the virtual network due to network events, replicating traffic for multicasting, providing multi-tenant services to support multiple virtual networks, monitoring and logging traffic characteristics within the virtual networks. ¶0009 - The network system also comprises a plurality of servers interconnected by the switch fabric, wherein each of the servers comprises an operating environment executing one or more virtual machines in communication via the overlay networks, and wherein the servers comprises a set of virtual switches that extends the overlay network as virtual networks to the operating environment of the virtual machine. see ¶0051-¶0052).


Re. claim 3, Nakil  and NPL_IEEE_ Michael_AO teach claim 2.
Nakil  further teaches wherein each tenant WAN uses a set of virtual links of the plurality of virtual links.  (Fig. 1-5 & & ¶0004 - A plurality of servers are interconnected by the switch fabric, and each of the servers provide an operating environment executing one or more virtual machines in communication via the overlay networks. The controller may instruct the servers and the virtual switches to perform various operations…providing multi-tenant services to support multiple virtual networks, monitoring and logging traffic characteristics within the virtual networks.¶0072 - virtual network controller 22 may configure a unique virtual network tunnel encapsulation for each link direction in the multicast tree for the multicast group in order to efficiently use bandwidth in switch fabric 14. ¶0126 -  Virtual network controller 22 may also be configured to generate a unique tunnel encapsulation for each link direction of the generated multicast tree. see ¶0051-¶0052).
Re. claim 7, Nakil and NPL_IEEE_ Michael_AO teach claim 2.  
Nakil further teaches wherein the set of routing algorithms executed by  each particular controller for each particular tenant  defines a plurality of routing behaviors for a plurality of traffic classes of the particular tenant. (Fig.1-5 & ¶0004 - The controller may instruct the servers and the virtual switches to perform various operations, such as determining a physical network path taken by packets of a network packet flow, determining latency through the network, re-routing traffic in the virtual network due to network events, replicating traffic for multicasting, providing multi-tenant services to support multiple virtual networks, monitoring and logging traffic characteristics within the virtual networks.  ¶0101 - When link failure is detected, a virtual network agent 35 local to the failed link (e.g., VN Agent 35A) may immediately change the encapsulation of network packet to redirect traffic within the overlay network and notifies virtual network controller 22 of the routing change.  In turn, virtual network controller 22 updates its routing information any may issues messages to other virtual network agents 35 to update local routing information stored by the virtual network agents within network forwarding tables 32.¶0164 -  The analytics VMs 104 can use the data to calculate latency. ….  the administrator may specify that statistics are to be captured for a certain class of traffic, and may also restrict the period of time over which statistic are collected.  To capture a certain class of traffic the packet can be used like a match list, called a packet classifier. See. Fig.11, step 500, 509,512 & ¶0221).

Re. claim 8, Nakil and NPL_IEEE_ Michael_AO teach claim 1.  
Yet, Nakil does not explicitly teach wherein at least one routing algorithm is configured to use the feedback data of a set of virtual links of the plurality of links to determine and 10continually adapt at least one optimal route through the WAN of the particular tenant. 
However, in the analogous art (appears to be inventor’s own publication which is more than a year than EFD of the instant application), NPL_IEEE_ Michael_Ao, discloses  wherein at least one routing algorithm is configured to use the feedback data of a set of virtual links of the plurality of links to determine and 10continually adapt at least one optimal route through the WAN of the particular tenant.  (Abstract: HALO, the first link-state routing solution with hop-by-hop packet forwarding that minimizes the cost of carrying traffic through packet-switched networks. At each node ,for every other node , the algorithm independently and iteratively updates the fraction of traffic destined to that leaves on each of its outgoing links. At each iteration, the updates are calculated based on the shortest path to each destination as determined by the marginal costs of the network's links. See Fig. 1 (a) to (d) in page 1865. Page 1862 – Hop-by-hop: Each router, based on the destination address, controls only the next hop that a packet takes. Adaptive: the algorithm seamlessly recognizes and adapts to changes in the network, both topology changes and traffic variations, as inferred from the network states like link flow rates . Link-state: Each router receives the state of all the network's links through periodically flooded link-state updates and makes routing decisions based on the link states.  Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering. Page 1865 - design an algorithm that reduces the network cost at each iteration by moving to a routing assignment that satisfies this condition. Page 1874 - HALO adjusted the routes  as needed to satisfy the increasing traffic demand based on link-state feedback. Also, See Summary / Page 1874  as  HALO, hop-by-hop routing algorithm, optimally, solves traffic engineering problem for intradomain routing on the Internet (i.e., Wide Area Network, WAN), applicable to Fig.1 (a)-(d), Fig.2-4, related to aforesaid sections as disclosed by NPL_IEEE_Michael_Ao).

    PNG
    media_image4.png
    714
    872
    media_image4.png
    Greyscale

Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)

Re. claim 9, Nakil  and NPL_IEEE_ Michael_AO teach claim 8.
Yet, Nakil does not expressly teach wherein the at least one routing algorithm is configured to control the routing of the tenant traffic according to the at least one optimal route. 
However, in the analogous art, NPL_IEEE_ Michael_AO explicitly discloses wherein the at least one routing algorithm is configured to control the routing of the tenant traffic according to the at least one optimal route.  (Abstract - HALO, the first link-state routing solution with hop-by-hop packet forwarding that minimizes the cost of carrying traffic through packet-switched networks….. At each node, for every other node, the algorithm independently and iteratively updates the fraction of traffic destined to that leaves on each of its outgoing links. At each iteration, the updates are calculated based on the shortest path to each destination as determined by the marginal costs of the network's links. The above disclosures by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application  in page 23 as it recites, “The real time distributed autonomous feedback control system for data routing of an embodiment is referred to herein as Hop-by-hop Adaptive Link-state Optimal (HALO), and includes multiple routing behaviors“. Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering . The above disclosures by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application at least in ¶0134 as it recites “The routing algorithms are based on a novel characterization of network traffic dynamics in mathematical terms that includes the use of characteristic equations to define traffic flows in packet-switched networks.  ..., cost, . “. Also See Page 1868 -- equations related to spilt ratio convergence. Page 1868 -  split ratios converges to the largest invariant set …. Step 3 (Optimality): The only way to have is if each , which implies that the change in cost along each branch …..  which is similar to disclosures made by the instant application at least in ¶0338 as it recites, “ links according to the split ratio equations.  This process is iteratively followed until the optimal solution is obtained) .

    PNG
    media_image5.png
    478
    785
    media_image5.png
    Greyscale

Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)
Re. claim 10, Nakil  and NPL_IEEE_ Michael_AO teach claim 2.
Yet, Nakil  does not expressly teach wherein each routing algorithm is configured to determine at least one optimal route through the network for routing the tenant traffic from an ingress node of the plurality of nodes to an egress node of the plurality of nodes.
However, in the analogous art, NPL_IEEE_ Michael_AO explicitly discloses wherein each routing algorithm is configured to determine at least one optimal route through the network for routing the tenant traffic from an ingress node of the plurality of nodes to an egress node of the plurality of nodes. (Abstract - For stationary input traffic, we prove that HALO converges to the routing assignment that minimizes the cost of the network. Section III . Page 1864 :1865 - in the time between network changes when the topology and the input traffic is static, we do the following. • Iteratively adjust each router's split ratios and move traffic from one outgoing link to another. This only controls the next hop on a packet's path leading to hop-by-hop routing. If instead we controlled path rates, we would get source routing. • Increase the split ratio to the link that is part of the shortest path at each iteration even though the average price via the next-hop router may not be the lowest. If instead we forwarded traffic via the next-hop router with the lowest average price, we get Gallager's approach, which is a distance vector solution. • Adapt split ratios dynamically and incrementally by decreasing along links that belong to nonshortest paths while increasing along the link that is part of the shortest path at every router. If instead split ratios are set to be positive instantaneously only to the links leading to shortest paths, then we get OSPF with weights, w u,v .

    PNG
    media_image6.png
    781
    788
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakil’s invention of physical path determination for virtual network packet flows to include NPL_IEEE_ Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)

Re. claim 12, Nakil and NPL_IEEE_ Michael_AO teach claim 10. 
Yet, Nakil does not expressly teach wherein each routing algorithm used by a controller for each particular traffic class at  each particular node used by each particular tenant WAN (i) defines an objective function for the particular traffic class of flows of the particular tenant WAN and (ii) finds an optimal solution for the objective function in order to control routing of the particular tenant's flows associated with the particular traffic class.
However, in the analogous art, NPL_IEEE_ Michael_AO explicitly discloses  wherein each routing algorithm used by a controller for each particular traffic class at  each particular node used by each particular tenant WAN (i) defines an objective function for the particular traffic class of flows of the particular tenant WAN and (ii) finds an optimal solution for the objective function in order to control routing of the particular tenant's flows associated with the particular traffic class. (Page 1862, Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering. Page 1873 – Fig.11 (a) - Network used to study optimal solutions reached by different algorithms ; (c) Solutions and trajectories computed by different routing algorithms. Page 1873 - the initial split ratios influence the rate of the convergence of HALO to the optimal solution and the solution itself. Each link has capacity 5 units, and there are two demands units. We start with initial routes (1–3–2–4, 1–2–4–5), (1–3–2–4, 1–3–4–5), (1–2–4, 1–3–2–4–5), and 60% through (1–3–4, 1–3–4–5), 40% through (1–2–4, 1–2–4–5). … each set of initial split ratios generates a different optimal solution, all of which satisfy , an optimality condition that follows from the fact that at optimum and the resulting symmetry of the problem. … The above disclosures by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application at least in ¶0594 as it recites “ Each link in the network has capacity of 5 and there are two demands D(1, 4)=D(1, 5)=2.  …… each method generates a different optimal solution, …. optimality condition which follows from the fact that at optimum, … the resulting symmetry of the problem “. See two snapshots below. Page 1862, Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering. Page 1873 – Fig.11 (a) - Network used to study optimal solutions reached by different algorithms ; (c) Solutions and trajectories computed by different routing algorithms.  See two snapshots below).

    PNG
    media_image7.png
    418
    1020
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    401
    1142
    media_image8.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bhattacharya’s invention of transferring data packets among a plurality of virtual machines in a virtualized network to include NPL_IEEE_ Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)
Re. claim 13, Nakil and NPL_IEEE_ Michael_AO teach claim 12. 
	Yet, Nakil does not expressly teach wherein the feedback data includes link- state data of the plurality of virtual links and each objective function uses  the feedback link- state data for a set of virtual links used by each particular tenant WAN.
However, in the analogous art, NPL_IEEE_ Michael_AO  explicitly discloses wherein the feedback data includes link- state data of the plurality of virtual links and each objective function uses  the feedback link- state data for a set of virtual links used by each particular tenant WAN. (Page 1862, Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering. Page 1873 – Fig.11 (a) - Network used to study optimal solutions reached by different algorithms ; (c) Solutions and trajectories computed by different routing algorithms.  See two snapshots above. Page 1874 - HALO adjusted the routes  as needed to satisfy the increasing traffic demand based on link-state feedback.  Also, See Summary / Page 1874  as  HALO, hop-by-hop routing algorithm, optimally, solves traffic engineering problem for intradomain routing on the Internet (i.e., Wide Area Network, WAN), applicable to Fig.1 (a)-(d), Fig.2-4, related to aforesaid sections as disclosed by NPL_IEEE_Michael_Ao. Also, See the snapshot below).

    PNG
    media_image9.png
    430
    1319
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bhattacharya’s invention of transferring data packets among a plurality of virtual machines in a virtualized network to include NPL_IEEE_ Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)

Re. claim 15, Nakil and NPL_IEEE_ Michael_AO teach claim 13. 
Nakil further teaches wherein the link-state data of each link represents at least one link metric of the link, wherein the at least one link metric includes at least one of latency, jitter, packet loss, throughput, utilization, link-state, and link status. (Fig.1-5 &  ¶0101 - When link failure is detected, a virtual network agent 35 local to the failed link (e.g., VN Agent 35A) may immediately change the encapsulation of network packet to redirect traffic within the overlay network and notifies virtual network controller 22 of the routing change.  In turn, virtual network controller 22 updates its routing information any may issues messages to other virtual network agents 35 to update local routing information stored by the virtual network agents within network forwarding tables 32.¶0164 -  The analytics VMs 104 can use the data to calculate latency. ….  the administrator may specify that statistics are to be captured for a certain class of traffic, and may also restrict the period of time over which statistic are collected.)
Re. claim 17, Nakil and NPL_IEEE_ Michael_AO teach claim 12. 
Yet, Nakil does not expressly teach wherein finding the optimal solution comprises finding optimal next hop for the flows associated with the traffic class for which the objective function is defined.
However, in the analogous art, NPL_IEEE_ Michael_AO  explicitly discloses wherein finding the optimal solution comprises finding optimal next hop for the flows associated with the traffic class for which the objective function is defined. (Abstract: HALO, the first link-state routing solution with hop-by-hop packet forwarding that minimizes the cost of carrying traffic through packet-switched networks. At each node ,for every other node , the algorithm independently and iteratively updates the fraction of traffic destined to that leaves on each of its outgoing links. At each iteration, the updates are calculated based on the shortest path to each destination as determined by the marginal costs of the network's links. See Fig. 1 (a) to (d) in page 1865. Page 1862 – Hop-by-hop: Each router, based on the destination address, controls only the next hop that a packet takes. Adaptive: the algorithm seamlessly recognizes and adapts to changes in the network, both topology changes and traffic variations, as inferred from the network states like link flow rates . Link-state: Each router receives the state of all the network's links through periodically flooded link-state updates and makes routing decisions based on the link states.  Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering. Page 1865 - design an algorithm that reduces the network cost at each iteration by moving to a routing assignment that satisfies this condition. Page 1874 - HALO adjusted the routes  as needed to satisfy the increasing traffic demand based on link-state feedback. Summary / Page 1874 - HALO, the first link-state, hop-by-hop routing algorithm that optimally solves the traffic engineering problem for intradomain routing on the Internet. … based on feedback from the link-state updates, the protocol automatically adapts to input traffic and topology changes by adjusting router split ratios).

    PNG
    media_image10.png
    817
    1001
    media_image10.png
    Greyscale

Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)

Re. claim 18, Nakil and NPL_IEEE_ Michael_AO teach claim 12. 
Yet, Nakil does not expressly teach wherein the finding the optimal solution comprises generating a link weight for each link of the set of links used to route the flows associated with the traffic class for which the objective function is defined.
However, in the analogous art, NPL_IEEE_ Michael_AO explicitly discloses wherein the finding the optimal solution comprises generating a link weight for each link of the set of links used to route the flows associated with the traffic class for which the objective function is defined. ((Abstract - HALO, the first link-state routing solution with hop-by-hop packet forwarding that minimizes the cost of carrying traffic through packet-switched networks….. At each node, for every other node, the algorithm independently and iteratively updates the fraction of traffic destined to that leaves on each of its outgoing links. At each iteration, the updates are calculated based on the shortest path to each destination as determined by the marginal costs of the network's links. The above disclosures by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application  in page 23 as it recites, “The real time distributed autonomous feedback control system for data routing of an embodiment is referred to herein as Hop-by-hop Adaptive Link-state Optimal (HALO), and includes multiple routing behaviors“. Page 1862 – Hop-by-hop: Each router, controls only the next hop that a packet takes. Section V – page 1867 - At every iteration due to link-state flooding, each node has the link-state information to run Dijkstra's algorithm to compute the shortest path tree to destination . The following two lemmas, relates node prices to link weights for each destination t …..
  
    PNG
    media_image11.png
    41
    709
    media_image11.png
    Greyscale

 
    PNG
    media_image2.png
    153
    608
    media_image2.png
    Greyscale
      The above expression captures the fact that the change in network cost can either be expressed in terms of the change in the link flow rates, i.e., how each link affects the network cost or in terms of the change in the split ratios at each node, i.e., how each node affects the network cost. Page 1862 - Adaptive: the algorithm seamlessly recognizes and adapts to changes in the network, both topology changes and traffic variations, as inferred from the network states like link flow rates .  Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering . The above disclosures by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application at least in ¶0134 as it recites “The routing algorithms are based on a novel characterization of network traffic dynamics in mathematical terms that includes the use of characteristic equations to define traffic flows in packet-switched networks.  ..., cost, . “. Also See Page 1868 -- equations related to spilt ratio convergence. Page 1868 -  split ratios converges to the largest invariant set …. Step 3 (Optimality): The only way to have is if each , which implies that the change in cost along each branch …..  which is similar to disclosures made by the instant application at least in ¶0338 as it recites, “ links according to the split ratio equations.  This process is iteratively followed until the optimal solution is obtained.  Page 1874 - HALO adjusted the routes  as needed to satisfy the increasing traffic demand based on link-state feedback.  Summary / Page 1874  - HALO, the first link-state, hop-by-hop routing algorithm that optimally solves the traffic engineering problem for intradomain routing on the Internet. … based on feedback from the link-state updates, the protocol automatically adapts to input traffic and topology changes by adjusting router split ratios).

    PNG
    media_image3.png
    585
    716
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakil’s invention of physical path determination for virtual network packet flows to include NPL_IEEE_ Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)

Re. claim 29, Nakil and NPL_IEEE_ Michael_AO teach claim 12. 
Nakil further teaches wherein each tenant WAN is configured by providing the forwarding nodes that implement the tenant WAN  configuration data that defines the set of routing algorithms executed by the forwarding nodes to  control of the routing of tenant traffic flows associated with the set of traffic classes specified for the tenant. (Fig.1-5 & ¶0004 - a virtual network controller……manages an overlay network within a physical network formed by plurality of switches……  The controller may instruct the servers and the virtual switches to perform various operations, such as determining a physical network path taken by packets of a network packet flow, determining latency through the network, re-routing traffic in the virtual network due to network events, replicating traffic for multicasting, providing multi-tenant services to support multiple virtual networks, monitoring and logging traffic characteristics within the virtual networks. ¶0013 - the techniques may allow for determination of a physical network path for a packet flow traversing a virtualized network domain.  …. … The virtual network element may allocate packet flows having the same source and destination to different equal-cost paths according to the particularities of packet flow packet headers.  … the techniques may ensure that the path taken by the flow trace packets matches the physical network path taken by a corresponding packet flow in a multi-path environment.¶0099 - each virtual switch 30 includes a default network forwarding table NFT0 and provides a default route that allows a packet to be forwarded to virtual subnet VN0 without encapsulation, i.e., non-encapsulated packet communications 39 per the routing rules of the physical network of data center 10. ….. subnet VN0 and virtual default network forwarding table NFT0 provide a mechanism for bypassing the overlay network and sending non-encapsulated packet communications 39 to switch fabric 14. see ¶0051-¶0052)
Re. claim 30, Nakil and NPL_IEEE_ Michael_AO teach claim 29. 
Nakil further teaches wherein the configuration data includes traffic class configuration data, wherein the traffic class configuration data identifies traffic classes. (Fig.1-5 & ¶0055 - virtual network controller 22 may operate in response to configuration input received from network administrator 24.  - the administrator 24 may specify at virtual network controller 22 that statistics are to be captured for a certain class of traffic, and may also restrict the period of time over which statistic are collected.  To capture a certain class of traffic the packet can be used like a match list, called a packet classifier.  Virtual network controller 22 can send the packet classifiers down to be installed on the appropriate servers 12).

Re. claim 32, Nakil and NPL_IEEE_ Michael_AO teach claim 29. 
Nakil further teaches wherein the configuration data for each tenant WAN further defines  topology data including a logical view of the tenant WAN, and the set of routing algorithms using the topology data in the control of the routing of the tenant traffic flow. ((Fig.1-5 & ¶0004 - a virtual network controller……manages an overlay network within a physical network formed by plurality of switches……  The controller may instruct the servers and the virtual switches to perform various operations, such as determining a physical network path taken by packets of a network packet flow, determining latency through the network, re-routing traffic in the virtual network due to network events, replicating traffic for multicasting, providing multi-tenant services to support multiple virtual networks, monitoring and logging traffic characteristics within the virtual networks. ¶0013 - the techniques may allow for determination of a physical network path for a packet flow traversing a virtualized network domain.  …. … The virtual network element may allocate packet flows having the same source and destination to different equal-cost paths according to the particularities of packet flow packet headers.  … the techniques may ensure that the path taken by the flow trace packets matches the physical network path taken by a corresponding packet flow in a multi-path environment.¶0099 - each virtual switch 30 includes a default network forwarding table NFT0 and provides a default route that allows a packet to be forwarded to virtual subnet VN0 without encapsulation, i.e., non-encapsulated packet communications 39 per the routing rules of the physical network of data center 10. ….. subnet VN0 and virtual default network forwarding table NFT0 provide a mechanism for bypassing the overlay network and sending non-encapsulated packet communications 39 to switch fabric 14. see ¶0051-¶0052).

Re. claim 33, Nakil and NPL_IEEE_ Michael_AO teach claim 12. 
Nakil further teaches wherein each particular tenant WAN includes a tenant virtual machine (VM) at each forwarding node of the plurality of forwarding nodes (Fig.1-5 & ¶0005 - The system may include a first controller node device configured to control operation of a first set of elements in the one or more virtual networks.  The system may further include a second controller node device configured to control operation of a second set of elements in the one or more virtual networks. Fig.2A-B & ¶0110 - multiple servers 12 have access to the IF-MAP server 26 via virtual network controller 22.  …  Each server 12 has multiple tenants VN1, VN2, VN3 and a Translator (in the form of VN0) that knows all the tenants managed by its server 12), wherein each tenant VM at each forwarding node implements the particular controller executing the set of routing algorithms for the particular tenant at the forwarding node. (Fig.1-5 & ¶0004 - The controller may instruct the servers and the virtual switches to perform various operations, such as determining a physical network path taken by packets of a network packet flow, determining latency through the network, re-routing traffic in the virtual network due to network events, replicating traffic for multicasting, providing multi-tenant services to support multiple virtual networks, monitoring and logging traffic characteristics within the virtual networks.  ¶0101 - When link failure is detected, a virtual network agent 35 local to the failed link (e.g., VN Agent 35A) may immediately change the encapsulation of network packet to redirect traffic within the overlay network and notifies virtual network controller 22 of the routing change.  In turn, virtual network controller 22 updates its routing information any may issues messages to other virtual network agents 35 to update local routing information stored by the virtual network agents within network forwarding tables 32.¶0164 -  The analytics VMs 104 can use the data to calculate latency. ….  the administrator may specify that statistics are to be captured for a certain class of traffic, and may also restrict the period of time over which statistic are collected.  To capture a certain class of traffic the packet can be used like a match list, called a packet classifier. See. Fig.11, step 500, 509,512 & ¶0221. Also, see ¶0051-¶0052).

Re. claim 41, Nakil and NPL_IEEE_ Michael_AO teach claim 33. 
Yet, Nakil does not expressly teach  wherein the VM receives the feedback data and determines and adapts the optimal route.
However, in the analogous art, NPL_IEEE_ Michael_AO explicitly discloses wherein the VM receives the feedback data and determines and adapts the optimal route. (Abstract - HALO, the first link-state routing solution with hop-by-hop packet forwarding that minimizes the cost of carrying traffic through packet-switched networks….. At each node, for every other node, the algorithm independently and iteratively updates the fraction of traffic destined to that leaves on each of its outgoing links. At each iteration, the updates are calculated based on the shortest path to each destination as determined by the marginal costs of the network's links. The above disclosures by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application  in page 23 as it recites, “The real time distributed autonomous feedback control system for data routing of an embodiment is referred to herein as Hop-by-hop Adaptive Link-state Optimal (HALO), and includes multiple routing behaviors“. Page 1862 – Hop-by-hop: Each router, based on the destination address, controls only the next hop that a packet takes. Section V – page 1867 - At every iteration due to link-state flooding, each node has the link-state information to run Dijkstra's algorithm to compute the shortest path tree to destination .
 
    PNG
    media_image2.png
    153
    608
    media_image2.png
    Greyscale
      The above expression captures the fact that the change in network cost can either be expressed in terms of the change in the link flow rates, i.e., how each link affects the network cost or in terms of the change in the split ratios at each node, i.e., how each node affects the network cost. Page 1862 - Adaptive: the algorithm seamlessly recognizes and adapts to changes in the network, both topology changes and traffic variations, as inferred from the network states like link flow rates .  Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering . The above disclosures by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application at least in ¶0134 as it recites “The routing algorithms are based on a novel characterization of network traffic dynamics in mathematical terms that includes the use of characteristic equations to define traffic flows in packet-switched networks.  ..., cost, . “. Also See Page 1868 -- equations related to spilt ratio convergence. Page 1863 - the performance gained over OSPF comes at the cost of establishing multiple end-to-end virtual circuits. Fig.3 & Page 1868 - The number of branches that we divide the tree into is determined by the number of leaf nodes. In this example, the shortest path tree rooted at has 12 leaf routers, and consequently we will divide the summation into 12 branches. As shown below, Fig.3 of NPL_IEEE_ Michael_Ao is similar to Fig. 53 of the instant application ).

    PNG
    media_image12.png
    439
    851
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Bhattacharya’s invention of transferring data packets among a plurality of virtual machines in a virtualized network to include NPL_IEEE_ Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)

Re. claim 56, Nakil and NPL_IEEE_ Michael_AO teach claim 33.
Nakil also teaches further comprising at least one virtual switch coupled to the VM (Fig.1-5 & ¶0004 - a virtual network controller…configures and manages an overlay network within a physical network formed by plurality of switches.  A plurality of servers are interconnected by the switch fabric, and each of the servers provide an operating environment executing one or more virtual machines in communication via the overlay networks.  The servers comprise a set of virtual switches that extends the overlay network as a virtual network to the operating environment of the virtual machines ), wherein the at least one virtual switch includes a set of routing tables representing at least one set of flow rules , wherein the set of routing tables is configured to manage the control of the routing of the tenant traffic flow through the tenant’s WAN. (¶0096 - virtual network controller 22 provides a logically centralized controller for facilitating operation of one or more virtual networks within data center 10.  Virtual network controller 22 may, for example, maintain a routing information base, e.g., one or more routing tables that store routing information for the physical network as well as one or more overlay networks of data center 10.  Similarly, switches 16, 18 and virtual switches 30 maintain routing information, such as one or more routing and/or forwarding tables. ..virtual switch 30A of hypervisor 31 implements a network forwarding table (NFT) 32 for each virtual network 34.  ¶0099 - each virtual switch 30 includes a default network forwarding table NFT0 and provides a default route that allows a packet to be forwarded to virtual subnet VN0 without encapsulation, i.e., non-encapsulated packet communications 39 per the routing rules of the physical network of data center 10. Fig.1-5 & ¶0004 - The controller may instruct the servers and the virtual switches to perform various operations, such as determining a physical network path taken by packets of a network packet flow, determining latency through the network, re-routing traffic in the virtual network due to network events….providing multi-tenant services to support multiple virtual networks. Also, see ¶0051-¶0052) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakil,  in view of NPL_IEEE_ Michael_Ao, further in view of Pourzandi et al. (2015/0139238 as submitted in IDS), Pourzandi hereinafter.

Re. claim 4, Nakil and NPL_IEEE_ Michael_AOO teach claim 3.
Yet, Nakil and NPL_IEEE_ Michael_AOO do not expressly teach wherein each particular tenant WAN of each particular tenant is isolated from the other tenant WANs of a plurality of other tenants, and is configured to maintain separation of traffic flows of the particular tenant from the traffic flows of the other tenants.
However, in the analogous art, Pourzandi explicitly discloses wherein each particular tenant WAN of each particular tenant is isolated from the other tenant WANs of a plurality of other tenants, and is configured to maintain separation of traffic flows of the particular tenant from the traffic flows of the other tenants. (Abstract - Systems and methods for ensuring multi-tenant isolation in a data center are provided.  A switch, or virtualized switch, can be used to de-multiplex incoming traffic between a number of data centers tenants and to direct traffic to the appropriate virtual slice for an identified tenant. ….. The packet handling rules are associated with a specific tenant and can be used to forward traffic to its destination. Fig.1 & ¶0055 - Each tenant slice can include a number of virtual machines VM1-VMn as well as virtual forwarding elements.  The vDC can connect to an outside network 122 such as the Internet (known as wide area network (WAN)). Fig.1-4 & ¶0071- multi-tenant data centers can provide customers with given dedicated resources such as virtual storage, virtual network and VMs.  A secure sharing mechanism is enabled by preventing unauthorized traffic and information leak.  …..  The slicing model provides a logical separation of a multi-tenant datacenter.  ….  OpenFlow software switch resources can be sliced to ensure the desired security and isolation properties within each virtual slice while managing shared services under mutually agreed policies).
Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing to include Pourzandi’s invention of multi-tenant isolation system in a cloud environment using software defined networking, because it provides highly flexible, on-demand and highly secured SDN implementation of dedicated virtual resources for a plurality of tenants in a virtual cloud environment. (¶0005-¶0010, Pourzandi)



Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nakil,  in view of NPL_IEEE_ Michael_Ao, further in view of Chang et al. (2017/0097841 as submitted in IDS), Chang hereinafter.

Re. claim 43, Nakil and NPL_IEEE_ Michael_AO teach claim 33.
Yet, Nakil and NPL_IEEE_ Michael_AO do not expressly teach wherein each forwarding node further comprises a monitoring agent, configured to collect the feedback data of the set of virtual links.
However, in the analogous art, Change explicitly discloses  wherein each forwarding node further comprises a monitoring agent, configured to collect the feedback data of the set of virtual links.( Fig.1-3, Fig.7 & ¶0017 - The Internet is an example of a WAN that connects disparate networks throughout the world, providing global communication between nodes on various networks. …  Computer networks may be further interconnected by an intermediate network node, such as a router, to extend the effective size of each network.Fig.1-3, Fig.7 & ¶0030 - each public cloud VM 118 can include an agent that provides the network overlay for the public cloud VM.  The agent can be deployed in the cVM as a secure tunnel driver.  The agent can establish a secure access tunnel to connect the public cloud VM 118 to the public cloud gateway 112, and monitor and report secure overlay-related statistics. ¶0031 - secure site-to-site tunnel or communication link 108 can take one of several forms, such as various types of virtual private networks (VPNs) or Layer 2 (L2) tunneling protocols. … an open VPN (e.g., OpenVPN) overlay or an IP Security (IPSec) VPN based L3 network extension to provide the communication link 108).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakil’s invention of physical path determination for virtual network packet flows and  NPL_IEEE_ Michael_Ao’s invention of hop-by-hop adaptive link-state optimal 

Re. claim 44, Nakil, NPL_IEEE_ Michael_AO and Chang teach claim 43.
Yet, Nakil and NPL_IEEE_ Michael_AO do not expressly teach wherein each monitoring agent is configured to collect the feedback data from at least one other monitoring agent and at least one other VM of at least one other VM of at least one other forwarding node.
However, in the analogous art, Chang explicitly discloses wherein each monitoring agent is configured to collect the feedback data from at least one other monitoring agent and at least one other VM of at least one other VM of at least one other forwarding  node. (Fig.1-3, Fig.7-8 & ¶0029 - public cloud gateway 112 can include a cloud virtual switch or cloud Virtual Ethernet Module (cVEM) 116b that communicates with the VSM 114 to retrieve VM-specific network policies (e.g., port profiles), switches network traffic between public cloud VMs 118, switches network traffic between public cloud VMs and the private cloud 102, applies network policies, and monitors and reports VEM-related statistics.  ¶0030 - each public cloud VM 118 can include an agent that provides the network overlay for the public cloud VM.  The agent can be deployed in the cVM as a secure tunnel driver.  The agent can establish a secure access tunnel to connect the public cloud VM 118 to the public cloud gateway 112, and monitor and report secure overlay-related statistics. ¶0031 - secure site-to-site tunnel or communication link 108 can take one of several forms, such as various types of virtual private networks (VPNs) or Layer 2 (L2) tunneling protocols. … an open VPN (e.g., OpenVPN) overlay or an IP Security (IPSec) VPN based L3 network extension to provide the communication link 108).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakil’s invention of physical path determination for virtual network packet flows and  NPL_IEEE_ Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing to include Chang’s invention of performance-based public cloud selection for a hybrid cloud environment, because it provides a mechanism for large enterprises for evaluating performance of one or more public clouds in integrating with private cloud of  large enterprises for on-demand computing, storage, and network resources, and eliminating the need to build for peak capacity within their own data centers. (¶0001-¶0002, Chang)











Claim 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Nakil,  in view of NPL_IEEE_ Michael_Ao, in view of Chang, further in view of Hartmut Schroeder (US 9,787,559 B1 as submitted in IDS), Schroeder hereinafter.

        Re. claim 45, Nakil, NPL_IEEE_ Michael_AO and Chang  teach claim 44.
        Yet, Nakil, NPL_IEEE_ Michael_AO and Chang do not expressly teach wherein each monitoring agent is configured to collect the feedback data using probe signals exchanged with others of the at least one VM.
        However, in the analogous art, Schroeder explicitly  discloses wherein each monitoring agent is configured to collect the feedback data using probe signals exchanged with others of the at least one VM.(Fig.1-10 & Col 1: line 40:50 - a network device at an edge of an access network or a data center network can output probe packets that are transported through overlay tunnels to virtual routers in the data center and back to the network device or another network device.  In response to receiving the probe packets, one or more network devices, virtual routers, and applications along the forwarding path of the probe packets can provide probe reporting information to a central analytics device, and may alternatively or additionally modify the probe packets, such as by adding timestamps.  The central analytics device can compile and analyze the probe reporting information and present report information to customers about latency, jitter, packet-loss and any problems in the data center… Fig.10 & Col 22: line 28:45 - DN controller 14 can configure DC border router 8 to send probe packets for measuring performance of a forwarding path through data center 9 (400).  .. configuration message 19B may provide a probe packet generated by SDN controller 400.  In response to receiving the configuration message 19B from SDN controller 400, DC border router 8 can send a probe packet according to the configuration (402)).
Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing  and  Chang’s invention of performance-based public cloud selection for a hybrid cloud environment to include Schroeder’s invention of end-to-end monitoring of overlay networks providing virtualized network services, because it provides a transparent reporting mechanism to customers about the latency, jitter, packet loss, related to quality of services as per the service level agreements (SLAs) for  using data centers (Col 1, line 11:25, Schroeder)

        Re. claim 46, Nakil, NPL_IEEE_ Michael_AO, Chang and  Schroeder teach claim 45.

         Yet,  Nakil, NPL_IEEE_ Michael_AO and Chang do not expressly teach wherein the VM is configured to send the feedback data to the monitoring agent transmitting the probe signals in response to receipt of the probe signals.
          However, in the analogous art, Schroeder explicitly  discloses wherein the VM is configured to send the feedback data to the monitoring agent transmitting the probe signals in response to receipt of the probe signals. (Fig.1-10 & Col 1: line 40:50 - a network device at an edge of an access network or a data center network can output probe packets that are transported through overlay tunnels to virtual routers in the data center and back to the network device or another network device.  In response to receiving the probe packets, one or more network devices, virtual routers, and applications along the forwarding path of the probe packets can provide probe reporting information to a central analytics device, and may alternatively or additionally modify the probe packets, such as by adding timestamps.  The central analytics device can compile and analyze the probe reporting information and present report information to customers about latency, jitter, packet-loss and any problems in the data center… Fig.10 & Col 22: line 28:45 - DN controller 14 can configure DC border router 8 to send probe packets for measuring performance of a forwarding path through data center 9 (400).  .. configuration message 19B may provide a probe packet generated by SDN controller 400.  In response to receiving the configuration message 19B from SDN controller 400, DC border router 8 can send a probe packet according to the configuration (402)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Nakil’s invention of physical path determination for virtual network packet flows and  NPL_IEEE_ Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing  and  Chang’s invention of performance-based public cloud selection for a hybrid cloud environment to include Schroeder’s invention of end-to-end monitoring of overlay networks providing virtualized network services, because it provides a transparent reporting mechanism to customers about the latency, jitter, packet loss, related to quality of services as per the service level agreements (SLAs) for  using data centers (Col 1, line 11:25, Schroeder)
Re. claim 47, Nakil, NPL_IEEE_ Michael_AO, Chang and  Schroeder teach claim 45.
Yet, Nakil, Chang and  Schroeder do not expressly teach wherein the monitoring agent is configured to generate the link-state data of the set of virtual links by processing the feedback data.
However,  in the analogous art, NPL_IEEE_ Michael_AO explicitly discloses wherein the monitoring agent is configured to generate the link-state data of the set of virtual links by processing the feedback data. (Abstract - HALO, the first link-state routing solution with hop-by-hop packet forwarding that minimizes the cost of carrying traffic through packet-switched networks….. At each node, for every other node, the algorithm independently and iteratively updates the fraction of traffic destined to that leaves on each of its outgoing links. At each iteration, the updates are calculated based on the shortest path to each destination as determined by the marginal costs of the network's links. Page 1862 – Hop-by-hop: Each router, based on the destination address, controls only the next hop that a packet takes. Adaptive: the algorithm seamlessly recognizes and adapts to changes in the network, both topology changes and traffic variations, as inferred from the network states like link flow rates . Link-state: Each router receives the state of all the network's links through periodically flooded link-state updates and makes routing decisions based on the link states.  Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering. Page 1863 - the performance gained over OSPF comes at the cost of establishing multiple end-to-end virtual circuits. Page 1864 - These algorithms are based on iteratively calculating a shortest path at the source for each destination and transferring varying amounts of flow from the nonshortest paths to the shortest path till the optimal routing assignment is reached. Page 1865 - design an algorithm that reduces the network cost at each iteration by moving to a routing assignment that satisfies this condition. Page 1866 - by modifying the update rule followed by the split ratios by adding a weighting factor of the split ratio itself. Page 1869  - where each iteration itself requires link states to be flooded throughout the network, routers to update their split ratios, and traffic to converge to the new link rates. Page 1874  - HALO adjusted the routes as needed to satisfy the increasing traffic demand based on link-state feedback….Fig.8 (a) –(c) are similar to Fig. 59 (a)-(c) related to OSPF with optimized link weights, disclosed by the instant application).
Michael_Ao’s invention of hop-by-hop adaptive link-state optimal (HALO) routing, because it minimizes the cost of carrying traffic through packet-switched networks. (abstract,  NPL_IEEE_ Michael_Ao)







Response to Arguments
Earlier claim objections for claims 1, 7 and 12 have been withdrawn following amended claim languages.

Earlier rejection to provisional double patenting issue with a co-pending applications  (16/227,967 & 16/227,949) remains effective as the applicant admitted in the remarks as submitted on 05/04/2020 and on 10/09/2020 respectively.

Applicant’s arguments, filed on 03/18/2021, with respect to 35 USC § 103 has been fully considered, but, they are not persuasive.

Regarding arguments in pages 8-9, independent claim 1, applicant argues that NPL_IEEE_ Michael_Ao (Published in December, 2015, appears to be inventor’s own publication which is more than a year than the EFD of the instant application) fails to teach “wherein at least one controller for at least one tenant WAN using at least two different routing algorithms to define at least two different sets of routes respectively for at least two different traffic classes of flows“. Examiner respectfully disagrees. NPL_IEEE_ Michael_Ao discloses in Page 1862, “ Hop-by-hop: Each router, based on the destination address, controls only the next hop that a packet takes. Adaptive: the algorithm seamlessly recognizes and adapts to changes in the network, both topology changes and traffic variations, as inferred from the network states like link flow rates. Link-state: Each router receives the state of all the network's links through periodically flooded link-state updates and makes routing decisions based on the link states. Optimal: The routing algorithm minimizes some cost function (e.g., minimize total delay)determined by the network operator. The problem of guiding network traffic through routing to minimize a given global cost function is called traffic engineering“. In addition to aforementioned disclosures by NPL_IEEE_ lso, see Table I for a comparison of a plurality of routing algorithms. Furthermore,  Fig. 2 shows trajectories taken by  two different algorithms (Gallager’s algorithm and HALO) to converge to an optimal solution for cost associated with a plurality of nodes (A,B,C as shown in Fig.1 (b)-(d)) having a plurality of different sets of routes, characterized by different link-states. The above disclosures (Table I & Fig. 2) by NPL_IEEE_ Michael_Ao is similar to disclosures made by the instant application at least in ¶0553 & ¶0560 along with Fig.52 (See snapshot below).  Also, See Summary /Page 1874, where it is recited that  HALO, hop-by-hop routing algorithm, optimally, solves traffic engineering problem for intradomain routing on the Internet (i.e., Wide Area Network, WAN), applicable to Fig.1 (a)-(d), Fig.2-4, related to aforesaid sections as disclosed by NPL_IEEE_Michael_Ao.

    PNG
    media_image13.png
    368
    631
    media_image13.png
    Greyscale


For these reasons, it is maintained that independent claim 1 is unpatentable over Nakil, in view of NPL_IEEE_ Michael_Ao.
As all other dependent claims depend either directly or indirectly from the independent claim 1,  similar rationale also applies to all respective dependent claims.

				





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/M.S.C. /Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467